Case 1:21-cv-00986-MEH Document1 Filed 04/06/21 USDC Colorado Pagei1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

Civil Action No.
(To be supplied by the court) F i L E D
. UNITED STATES DISTRICT COURT
Golsciela, 3. Wriglnt , Plaintiff OBNVER, COLORADO

v. APR 06 2021

JEFFREY P, COLWELL
Dovalas County School District CLERK

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list ofnames. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE .

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. PLAINTIFF INFORMATION
Case 1:21-cv-00986-MEH Document1 Filed 04/06/21 USDC Colorado Page 2of5

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

. . =>
Colbriela 3. Wreiaht 735 Clobhouse Dr Bae TacKer, Co 0138
(Name and complete mailing address)

BOS: MMO - Sad oolorielkue \e wir ralt ¥ tcloud. Com
(Telephone number and e-mail address) ~ ~ =

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant]: Daoolay County Sheol District Go Lilcon St Castle
(Namé and complete mailing address) ROK Co

303 - BBT-O10o WO 104

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that

apply)

SK Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

_____ Other: (please specify)
D. STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert

2

 
Case 1:21-cv-00986-MEH Document1 Filed 04/06/21 USDC Colorado Page 3of5

additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIMONE: title. J discern yneXion + Cetaliation

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
K_ termination of employment X retaliation

other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion ‘X_ national origin age

color sex disability

Supporting facts:

See Next Page otached”

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

3
Case 1:21-cv-00986-MEH Document1 Filed 04/06/21 USDC Colorado Page 4of5

| was born in Poland and have a deep Eastern European voice/tone/accent. In my approximate 20 years
of working with children at Douglas County Schools no one ever complained of my voice being a threat
or creating an unsafe culture until this new principal, became employed at Frontier Valley Elementary in
Parker, CO. According to the saved voice recording that | have, per the Colorado State Unemployment
office, | was fired on December 9, 2019 because of my voice and it was the understanding of Colorado
State Unemployment that | was Polish and was fired due to no fault of my own. | have this saved
message on a recording that this office left me. | held two positions at this school, under the supervision
of the same principal, as health assistant fulltime and childcare work in the before and after school care
parttime.

Almost daily | was reminded about my voice by this principal and when | confronted the principal and
asked her very nicely not to mention my voice anymore, she then started with accusations that were
very much exaggerated. | was written up for unwarranted/inaccurate interactions with the kids. | was
placed on unwarranted administrative leave. | asked to talk to HR after being placed on leave and they
declined. | reported this matter to EEOC and HR at Douglas County Schools, acknowledges in an email
they were aware | had contacted EEOC, but on December 9" they fired me anyway. They also did not
have my final check ready for many days afterward. | had to call and ask for it, this is acknowledged also
by HR in an e-mail. | also am banned from being allowed on all school grounds, like | am a criminal and |
have friends/family | would like to attend functions with.

| have letters of praise from parents, staff, from many past years, as well as excellent reviews. | believe |
was discriminated against because of my National Origin (Polish) and retaliated against.
~ Case 1:21-cv-00986-MEH Document1 Filed 04/06/21 USDC Colorado Page 5of5

x Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
K Yes (You must attach a copy of the notice of right to sue to this complaint)

No

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST

FOR RELIEF.” Sones damages , lost Pay + benefits, Compensotor

eS Remove n

On Schco\ groe ade eaative, remacks ( Im not allowed

Pon rye. Damages
G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

     

 

 

(Form Revised December 2017)
